Citation Nr: 1243288	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.  He also had active duty for training, including in August 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for a left knee disability and for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran did not sustain an injury of his head during active service.  

2.  The Veteran did not sustain an injury of his neck during active service.  

3.  Arthritis of the Veteran's cervical spine did not manifest during active duty or within one year of separation from active duty.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

2.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2005 and February 2006 with regard to the head injury claim and in September 2006 with regard to the neck injury claim.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  Those letters did not provide notice as to evidence relevant to assigning a disability rating and an effective date.  Such error is harmless given that service connection is being denied for residuals of a head injury and for a neck disability, and hence no rating or effective date will be assigned with respect to those claimed conditions.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as records associated with the Veteran's claim for disability benefits through the Social Security Administration (SSA).  Additionally, associated with the claims file are treatment records from the private practitioners identified by the Veteran.  

VA has not provided a medical examination or obtained a medical opinion with regard to the claims decided in the instant decision.  The second factor relevant to VA's duty to provide such an examination or obtain such opinion is not present in this case.  That is, the evidence does not establish an in-service event, injury or disease involving the Veteran's head or neck.  VA therefore has no duty to provide an examination for obtain an opinion with regard to those claims. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Active service includes active duty as well as any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6 (2012).   

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  


II.A.  Service Connection - Factual Background

The Veteran contends that he has a neck disability and residuals of head trauma due to two incidents he reports as having occurred during service.  He reports that while on active duty in 1971-72 he was struck in the head by a hatch lid while backing up a personnel carrier (APC).  During the Board hearing he testified that he was ordered to back up his APC, the hatch lid fell when he did so, striking him on the head.  He testified that he was medically evacuated by helicopter after losing consciousness for ten seconds, and hospitalized.  As to the second incident, he testified that during training exercises while on active duty for training in 1985 a truck in which he was riding was struck by another truck and he struck his knee on the dash and his head on the roof of the truck.  He testified that physicians have told him that those incidents could have resulted in his current cervical spine condition.  

Service treatment records make no mention of an injury of the Veteran's head or neck, or of any incident involving a hatch lid or of him striking his head in the 1985 accident.  A report of January 1972 medical examination for the purpose of separation from active service documents normal clinical evaluations of all physiology and anatomy listed, including normal clinical evaluations of his head, face, neck, and scalp.  In another section of the report, the Veteran stated that he was in good health.  August 1976 and July 1980 reports of medical examinations for reenlistment in the Army Reserves document the same clinical evaluation results.  

In August 1976 and July 1980 reports of medical history for the purpose of reenlistment, the Veteran indicated that he did not then have nor had ever had a head injury, or any other of the numerous conditions listed on those forms.  In sections for whether he had ever been a patient in any type of hospital, he indicated that he had, and referred to Hostson Valley and a Dr. "P."  In the 1976 form and in the 1980 form he indicated that his appendix was removed at Hotson Valley.  In both of those forms he indicated that he did not have any illness or injury other than what had already been noted elsewhere in the forms.  

The only report of hospitalization found in the service treatment records is from June 1979 when the Veteran was admitted for cellulites of both legs.  

A DD Form 2173, statement of medical examination and duty status, documents that during August 1985 active duty for training, the Veteran suffered left knee bruises while a passenger in a vehicle during field exercises.  The form states that the Veteran hit his knee when the truck he was in collided with another truck.  An individual sick slip includes remarks that the Veteran had bruises of his leg from a truck accident.  

VA received the Veteran's original application for service connection in June 2005; a claim of entitlement to benefits for a head injury.  In June 2005, he explained that during military field exercises in 1971-72, he backed up an APC, the hatch came unlocked and hit him in the head.  He reported that he went crazy, began striking a sergeant, passed out, and was evacuated by helicopter to an Army hospital where he awoke and remained for several days.  He reported that he now has memory difficulties and headaches.  He named three individuals, "W.C.," "W.P.," and "B.H.," that he identified as being present at the injury.  

Of record is evidence from Centerpoint Medical Clinic includes treatment notes signed by "L.K.," F.N.P. (a nurse practitioner), and from Blue Ridge Neuroscience Center.  These notes document treatment in 2004 and 2005 for post service work related injuries of the Veteran's low back with associated neurological manifestations.  There are examination reports, for example from November 2004, that document that he had lumbar symptoms, sleep problems with regard to his work related injuries, and lower extremity neurological problems.  Although the examinations were comprehensive, there were no findings of neck or head symptoms or trauma.  There is no mention of any earlier injury, to include any injuries during military service.  Private treatment notes from August 2005 mention his military service only to the extent that he was drafted.  

Associated with the SSA records is a report of psychological evaluation conducted in August 2005.  This documents the Veteran's report of an inability to sleep.  A medical history does no mention any injuries in service.  The Veteran reported that he had worked as a truck driver for almost twenty years and stopped working in that field in 2004 for medical reasons.  He reported that in 2002 he injured his back unloading water heaters and that a water heater had fallen and knocked him down.  The SSA records include a report of an August 2005 medical examination conducted by "K.W.K," M.D. noting that the Veteran had a neck and lower back injury from the water heater incident.  

A report of a February 2006 MRI study of the Veteran's cervical spine, conducted due to his report of neck pain, is of record.  This documents that bulging discs were present and there was evidence of radiculopathy on the left.  A March 2006 progress noted from a private treatment provider, Indian Path Pavilion, documents that a recent MRI study showed bulging cervical discs.  Other evidence, for example VA treatment records from April 2010, documents that the Veteran has cervical spondylosis.  

In April 2006, VA received the Veteran's claim of entitlement to disability compensation benefits for nerve damage of his neck.  

Associated with the claims file are several lay statements dated in September 2006.  "D.B." reported that he had known the Veteran for 20 years and served in the same Army Reserve unit as the Veteran.  D.B. reported that the Veteran appeared to have concentration difficulties, complained of headaches, and had told D.B. that the symptoms began after being struck in the head with an APC hatch many years earlier.  D.B. stated that he was familiar with the personnel carriers and could see how that could have caused a problem.  W.D. reported that he served in the Army until February 1972 and on a field exercise in May 1971, the Veteran moved a personnel carrier, the driver's hatch closed and hit him in the head, he had to be restrained, and was transported to a hospital.  

In a letter received in April 2007, the Veteran again reported the hatch lid incident.  He reported that he went wild, had to be restrained, and was taken to the hospital.  

From April to June 2007, the Veteran submitted additional lay statements from "J.H." and "E.K."  J.H. reported that he was serving in the Army in Germany in May 1971 at which time the Veteran was backing up a personnel carrier, the latch closed on his head, he had to be restrained by 5 soldiers, went wild, and was medivaced to a hospital.  J.H. also reported that the Veteran has headaches and memory loss even to this day.  E.K. reported that the Veteran had complained of neck pain due to a head injury in 1971 during military service.  

Also submitted in this time frame was a letter from "D.L.," D.C.  Dr. D.L. noted the Veteran's report of 1971 and 1985 injuries.  The history recounted is entirely from the Veteran's report to Dr. D.L.  In that report, Dr. D.L. noted that the Veteran had lost consciousness for 24 hours after being struck with the hatch.  Dr. D.L. reported that the Veteran had high blood pressure, high cholesterol, prostate cancer, and had undergone two carpal tunnel surgeries.  He opined that the Veteran's history of physical injuries in the military have caused or contributed to his present condition.  The bulk of the report explains findings on examination and limitations suffered by the Veteran due to his physical condition.  The only other reference to his military service is the statement that his degenerative changes of his spine are most likely the result of injuries sustained while working and training in the military.  There is no further explanation as to how Dr. D.L. arrived at this conclusion.  

In September 2007, the Veteran filed a claim of entitlement to service connection for PTSD.  He submitted a statement signed by a nurse, "C.R," A.P.R.N.  C.R. reported that the Veteran suffered head trauma in 1971, and had psychiatric symptoms as a result.  C.R. indicated that her knowledge of the Veteran's military injuries derived from the Veteran's reports.  There is no indication in her letter of any other source of the historical information.  C.R. described the head injury in 1971 as resulting in loss of consciousness.  She described the 1985 truck accident as resulting in left knee, bilateral shoulder, neck, and back injuries.  

The Veteran submitted a PTSD stressor description in December 2007.  He reported that in 1971-72 he was sitting in a personnel carrier with the engine running, the carrier slipped back, the hatch came down and hit his head, he ran out into the woods, went into a blackout, one of sergeants slapped him and told him not to die on him, he was put in a stretcher and taken by helicopter to a hospital and blacked out until the next morning.  

July 2008 VA treatment notes document the Veteran's report that the hatch incident resulted in him having an altered mental state and striking an officer.  He related that he was hospitalized and told that his brain and head swelled.  He reported that he has scars from the injury.  

In April 2009, VA afforded the Veteran an examination with regard to his claimed psychiatric disability.  The examiner indicated that the claims file was not available for review.  However, the examiner did record the results of interview with the Veteran.  Noted was the Veteran's report that he saw dead bodies during service when a personnel carrier overturned.  In a lengthy psychiatric summary, the examiner explained that there were inconsistencies in the Veteran's statements regarding the sequelae of the training accident and the examiner provided examples of numerous inconsistencies.  Also noted by the examiner was that the Veteran had reported that he began to have problems after a training accident and had to quit working after that accident.  The examiner noted that he worked until he was retired medically and that he did not seek psychiatric treatment until 2004.  The examiner summarized the results, starting that the Veteran presented an inconsistent history and that documented invalid psychiatric testing suggested possible malingering.  

VA treatment notes include an Axis I diagnosis of PTSD.  Stated with this diagnosis is that in 1971 or 1972 the Veteran saw a personnel carrier turn over crushing five crew members.  Also noted was the Veteran's report that in 1985 he was involved in a truck accident and nearly run over by another truck.  

In October 2009, the Veteran submitted another PTSD stressor statement.  He reported that in 1971 he was on a full alert, sitting in the driver's seat of an APC, when another APC with five soldiers on top of it went by his position and turned over killing the soldiers, a helicopter was called in and the Veteran saw blood scattered about.  He reported that he was told to move the APC, did so, the hatch came down and hit him in the head, and he ran out of the carrier and it took 5 soldiers to restrain.  He reported that his sergeant slapped him and told him not to die and a few minutes later he went back under and woke up at the hospital.  As to the 1985 accident, he reported that he hit his knee and head.  

In letters dated in August 2009, persons self identified as the Veteran's siblings reported that the Veteran returned from service different that when he was drafted.  His sister reported that while he was stationed in Germany he wrote her informing her of the accident he was involved in and told her that he was hospitalized for head trauma and witnessed other troops killed.  

Associated with the claims file is a report from the Defense Personnel Records Information Retrieval System to the RO's request for verification of the 1985 accident.  The response stated that the research revealed no documentation of any vehicular accident that the Veteran was involved in 1985 or any injuries to anyone in such an accident.  


II.B.  Service Connection - Analysis

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Here, the Board finds that the Veteran's statements made in the context of pursuing his claims of entitlement to service connection for a neck disability and residuals of head trauma are not credible.  In this regard, the Board finds his statements inconsistent with his endorsements in the 1976 and 1980 reports of medical history.  After weighing all of the evidence, the Board concludes that the Veteran did not suffer any trauma of his head or neck during service, and the in-service element necessary for service connection for a head or neck disability is not met in this case.  

Service treatment records document the 1985 knee bruise.  If the Veteran also had an injury of his head at that time, it does not follow that the knee bruises would have been documented but not the head trauma.  As between the contemporaneous report of the 1985 injury involving the truck collision and the reports made later in the context of seeking disability compensation benefits, the Board finds the contemporaneous reports more probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history reported by the claimant); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran).  Of note, this is not a case where there was no mention of the 1985 accident, but rather one that documents that accident and injury but not the head injuries that the Veteran now states occurred.  

As to the hatch lid incident, the extent of injury that the Veteran contends occurred and the surrounding circumstances, i.e., his being medivaced to a hospital, is inconsistent with the service treatment records and inconsistent with his reports in 1976 and 1980 that he had never had a head injury or been hospitalized for any such injury.  Given his description of the alleged injury, including the hospitalization, the transporation to the hospital via helicopter, and the loss of consciousness, if such an injury occurred it is highly unlikely that there would be no mention of it prior to his filing his claim for benefits in 2005, either in private treatment records, in the SSA disability records, or in the service treatment records.  

Also tending to show that his report of the hatch lid injury is not credible are the internal inconsistencies in his statements.  He has reported that he lost consciousness for anywhere between less than a minute to 24 hours; reporting different periods of time on different occasions.  Initially his report involved only injury to himself but that later changed to include a much more involved description of others killed just before the alleged injury.  The psychiatric testing results provide some additional evidence that his statements are not credible.  

As noted by the psychiatric examiner in April 2009, the Veteran characterized his cessation of employment as due to a military training exercise.  However, the SSA records clearly show that he stopped working following the injury involving the water heaters.  This is further evidence that his reports of past events are not accurate.  

Most importantly, his reports of the injury are inconsistent with his 1976 and 1980 reports of medical history.  The nature of the reported hatch lid injury is such that it is highly unlikely that he would have forgotten the injury when he made the 1976 and 1980 reports.  More likely is that the injury did not occur and the 1976 and 1980 reports reflect an accurate medical history in this regard.  

The Board has considered the statements of his siblings and persons who report that they served with him and had knowledge of the alleged in-service head injuries.  Those statements were made at the request of the Veteran.  The service treatment records, and the 1976 and 1980 reports of medical history present too different of a picture of his service for the Board to afford anything but the most negligible of weight to the statements of his siblings and the persons who report serving with the Veteran.  The Board must conclude that the statements are influenced by the Veteran and bias in his favor.  The statements thus, are not of enough significance to alter the Board's determination that the Veteran did not sustain any injury of his head or neck during service.  

As to the reports of C.R. and Dr. D.L., those reports linking any current neck or head condition to service depend entirely on the Veteran's reported history.  As such, the reports add no credibility to the Veteran's statements and do not change the outcome of the Board's decision as to these issues.  

Finally, the Board notes that, irrespective of his reports of an in-service injury of his neck, if the evidence showed arthritis of his cervical spine manifested to a compensable degree within an applicable presumptive period, service connection could be established.  Here, however, there is no such evidence and therefore the presumptive provisions for chronic diseases are not for application.  

For these reasons the Board concludes that the preponderance of evidence is against a finding that the Veteran suffered any injury of his head or neck during active service or that arthritis of his cervical spine manifested within an applicable presumptive period.  As the in-service element of a service connection claim is not met in either case, his appeal as to the neck disability and residuals of head trauma must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disorder is denied.  

Entitlement to service connection for residuals of a head injury is denied.  


REMAND

The Veteran contends that he has a current left knee disability due to striking his knee in an August 1985 truck accident.  He also contends that he suffers from a psychiatric disability due to events during service, including that accident.  

In March 2009, VA afforded the Veteran an examination with regard to his left knee.  The examiner diagnosed left knee arthritis and opined that the arthritis was not due to the trauma of his left knee in the 1985 accident.  One of the reasons that the examiner provided to support the conclusion was that the injury was not particularly severe, relying in part on a finding that the Veteran did not seek medical attention for the injury until one week after the injury occurred.  Review of the service treatment records discloses that this is an inaccurate assessment of the facts.  

Service treatment records include a DA Form 2173 statement of medical examination and duty status.  That statement documents that the accident occurred on August 5, 1985, the Veteran was admitted as an outpatient at an emergency room on August 5, 1985, examined at that time, and found to have left knee bruises incurred in a truck accident.  Thus, the examiner's statement that he did not seek treatment until one week after the accident is not accurate.  As this was one of the reasons for the determination that his current left knee arthritis is not related to that event, the examination is inadequate.  See Reonal v. Brown, 5 Vet. App. 457, 461 (1993) (an opinion based on an inaccurate factual premise is not probative).  Therefore, a remand is necessary so that the claims file can be returned to the examiner, or to another similarly qualified examiner, so that an opinion can be provided taking into consideration that the treatment for his left knee occurred on the same date that the accident occurred.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination it must provide an adequate one).  

As to the psychiatric claim, VA afforded the Veteran an examination in April 2009 and obtained an additional opinion after review of the claims file by in April 2010.  In the April 2009 examination report, the examiner diagnosed alcohol dependence in full remission and anxiety not otherwise specified.  In a comment section of the report, the examiner stated that the anxiety diagnosis was rendered to account for not distinguishing his alcohol dependence from other conditions, including anxiety due to medical conditions.  Given that the Veteran has been diagnosed with left knee arthritis and that additional development is required before the Board can determine if the left knee arthritis is due to the 1985 injury, the claim of entitlement to service connection for an anxiety cannot be addressed by the Board at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

In an effort to avoid a future remand, the RO must return the claims file to the examiner who conducted the examination in April 2009.  If that examiner is not available, the RO must ensure that the Veteran is scheduled for another psychiatric examination.  The examiner is asked to provide an expert opinion as to whether it is at least as likely as not that the Veteran's anxiety disorder is due to arthritis of his left knee.  

(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran's claims file to the examiner who examined him in March 2011 with regard to his claim of entitlement to service connection for a left knee disability.  The examiner must review the claims file, in particular the DA Form 2173 found in the service treatment records and the report of the medical examination that took place in March 2011.  The examiner must accept as fact that the Veteran was treated for his left knee injury on the same date that the injury occurred.  The examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee arthritis was caused by the injury that took place on August 5, 1985.  The examiner must provide a complete rationale for any conclusion reached.  If the examiner who examined him in March 2009 is not available, the requested opinion must be provided by another appropriately qualified examiner.  

2.  The RO/AMC must provide the claims file to the examiner who conducted the psychiatric examination of the Veteran in April 2009 and the examiner must provide the medical opinion described below.  If that examiner is not available, the RO/AMC must ensure that the Veteran is scheduled for another psychiatric examination by a suitably qualified examiner.  The examiner must review the claims file, and if an examiner other than the one that examined him in April 2009 conducts the examination, that examiner must also interview the Veteran.  The examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has an anxiety disorder caused, in full or in part, by his left knee arthritis.  A complete rationale must be provided for any conclusion reached.  

3.  Then, readjudicate the claims of entitlement to service connection for a left knee disorder and entitlement to service connection for a psychiatric disorder.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


